182 F.2d 350
Johnie THROCKMORTON, Appellant,v.ST. LOUIS-SAN FRANCISCO RAILWAY COMPANY, a corporation.
No. 14118.
United States Court of Appeals Eighth Circuit.
May 2, 1950.

Appeal from the United States District Court for the Eastern District of Missouri.
John H. Haley, Jr., and Charles P. Noell, St. Louis, Mo., for appellant.
E. G. Nahler, C. H. Skinker, Jr., Roscoe Anderson and Cullen Coil, all of St. Louis, Mo., for appellee.
PER CURIAM.


1
Appeal from District Court dismissed, on motion of appellant.